DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s election without traverse of Group I, with claims 1-5 and 11 readable thereon in the reply filed on August 2, 2022 is acknowledged.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 4-5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara et al.(US 20110198567).
Regarding claim 1, Shinohara et al. discloses in figure 1a and specification:
1. A light emitting device comprising: 
a substrate (see, 1, fig.1a, see also, paragraph [0059]); and 
a laminated structure (see, paragraph [0059]) provided to the substrate, wherein 
the laminated structure includes 
a first semiconductor layer (see, 3, fig.1a, see also, paragraph [0059]), 
a second semiconductor layer (see, 5, fig.1a, see also, paragraph [0059]) different in conductivity type from the first
semiconductor layer, and 
an active layer (see, 4, fig.1a, see also, paragraph [0059]) disposed between the first semiconductor layer and the second semiconductor layer,
 the first semiconductor layer (see, 3, fig.1a, see also, paragraph [0059]) is disposed between the substrate and the active layer, 
a recessed part (see, 1, fig.1a, see also, paragraph [0059]) is disposed at an opposite side to the substrate side of 
the laminated structure, 
the recessed part (see, 33b, fig.1a, see also, paragraph [0059]) is provided with a low refractive-index part (air having a refractive index of 1) lower in refractive index than the second semiconductor layer, 
a depth of the recessed part (see, the distance from 33a to 33b, fig.1a)  is no larger than a distance (see, the distance from 33a to 4, fig. 1a) between a surface at an opposite side to the substrate side of the laminated structure and the active layer,   Amendment dated April 24, 2020 First Preliminary Amendmentand 
electrode (see, 7, fig.1a, see also, paragraph [0059]) is disposed at an opposite side to the substrate side of the laminated structure.
Regarding claim 4, Shinohara et al. discloses in figure 1a and specification the light emitting device according to claim1, wherein 4BEW/clh the electrode is disposed at an opposite side to the substrate side of the low refractive-index part (see, 7 is disposed at 33b (air, low refractive-index part), fig. 1a).
Regarding claim 5, Shinohara et al. discloses in figure 1a and specification the light emitting device according to claim1, wherein the low refractive-index part is a void (see, 7 is disposed at 33b (air, low refractive-index part), fig. 1a).
Regarding claim 11, Shinohara et al. discloses in figure 1a and specification a projector comprising: the light emitting device according to Claim 1 (see, paragraph [0001]).


    PNG
    media_image1.png
    307
    397
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shinohara et al. above.
	Regarding claim 2, Shinohara et al. discloses the limitations of claim 1 for the reasons above.
	However, Shinohara et al.  is silent as to the limitation of “the laminated 
structure includes a plurality of columnar parts, and the columnar part includes the first semiconductor layer, the active layer, and the second semiconductor layer”.
Shinohara et al. (fig. 9) discloses that a plurality of a concavo-convex part 33
includes the first semiconductor layer, the active layer, and the second semiconductor layer (see, paragraph [0180]).
Therefore, it would have been obvious to a person of ordinary skill in the art at
the time of invention to combine the limitation of “the laminated structure includes a plurality of columnar parts, and the columnar part includes the first semiconductor layer, the active layer, and the second semiconductor layer” with a light emitting device of Shinohara et al.  because this limitation allows for improving a light extraction efficiency (see, paragraph [0182]).

Allowable Subject Matter
7.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828